Citation Nr: 0920690	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an initial rating of greater than 10 
percent for degenerative disc disease (DDD) of the lower 
back.

2. Entitlement to a compensable rating for a residual scar of 
the lower back.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk




INTRODUCTION

The Veteran had active duty military service from June 1976 
to July 2001.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Muskogee, Oklahoma.  

The issue of residuals of a lower back scar is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Throughout this appeal, degenerative disc disease of the 
lumbar spine is manifested by subjective complaints of pain 
and tenderness, and objective evidence of tenderness and 
limitation of lumbar spine motion with flexion limited at 
most to 70 degrees and extension at most to 20 degrees; there 
is no evidence of ankylosis or other spinal contour 
deformities.  


CONCLUSION OF LAW

The criteria for an initial rating of greater than 10 percent 
for lower back DDD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A March 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that when combined, two letters dated in March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, one March 2006 
letter advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  The letter 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records such as medical records, employment records, and 
records from other Federal agencies.  A second March 2006 
letter informed the Veteran how VA establishes a disability 
rating and effective date, in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The Board observes that the March 2006 letters were sent to 
the Veteran prior to the June 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in these 
letters was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice that is more tailored 
to the claim at issue.  With respect to the Veteran's initial 
rating claim presently on appeal, the Board observes that the 
Court, in Vazquez-Flores, distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez- 
Flores notice has been provided for the Veteran's lower back 
claim is not necessary.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA and private treatment 
records.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  Finally, the Veteran was afforded a VA 
examination with respect to all of the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the Veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, were amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

As the Veteran's claim was pending at the time of both 
regulatory amendments, he is entitled to the application of 
the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  However, as previously mentioned, 
application of the amended criteria may not be applied prior 
to the date of amendment.

The Veteran was service-connected for DDD of the lower back 
in June 2006, with an initial rating of 10 percent effective 
August 2001.  This decision replaced a previous RO denial 
from September 2002 based on a finding of clear and 
unmistakable evidence.  The Veteran's original claim was 
filed in March 2002, before both regulatory amendments 
pertaining to intervertebral disc syndrome took effect.  
Thus, in adjudicating the Veteran's current claim, the Board 
must consider the law as it stood both before and after the 
September 2002 and September 2003 amendments.

Prior to September 2002, Diagnostic Code 5293 provided for a 
0 percent rating for postoperative, cured intervertebral disc 
syndrome, a 10 percent rating for mild intervertebral disc 
syndrome, and a 20 percent rating for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  Finally, a 
60 percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The September 2002 amendment changed the rating criteria for 
intervertebral disc syndrome significantly.  As of September 
23, 2002, intervertebral disc syndrome (either preoperatively 
or postoperatively), rated under Diagnostic Code 5293, is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is warranted where there 
are incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.  A 20 percent evaluation is warranted where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months. 
A 40 percent evaluation is for assignment when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months. 
A 60 percent evaluation is contemplated for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. at Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3).

The September 2003 amendments expanded the criteria for 
rating intervertebral disc syndrome and implemented a new 
diagnostic code which is still in effect.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  Specifically, the regulation 
was amended so that intervertebral disc syndrome may be rated 
under Diagnostic Code 5243 based on the total duration of 
incapacitating episodes effected in the September 2002 
amendments or under the new General Rating Formula for 
Diseases and Injuries of the Spine, whichever results in the 
higher rating.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a rating is assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.   Unfavorable ankylosis of the entire spine warrants 
a 100 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine warrants a 30 percent rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.

The General Rating Formula contains the following notes:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Board has considered whether a "staged" rating would be 
appropriate.  In cases where, as here, the Veteran appeals 
the initial percentage assigned, "staged" ratings could be 
assigned as of the date following separation from active 
service or the date entitlement arose, if the evidence 
warrants.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See also 38 C.F.R. § 3.400(b)(2) (2006) (effective 
dates of compensation may be the day following service 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service).  However, the Board finds that the Veteran's 
disability most closely matches the 10 percent disability 
rating throughout the period of this appeal under each 
relevant version of the regulation.

The Veteran was originally diagnosed with DDD of the lower 
back in February 2002.  Since the diagnosis occurred within a 
year of the Veteran's separation from service, the Veteran 
was granted presumptive service connection with an effective 
date of the day following his separation from active duty in 
July 2001.  

Upon review of the evidence, the Board finds that the 10 
percent rating based on the General Rating Formula of the 
most recent regulation, as amended in September 2003, most 
closely matches the Veteran's lower back disability.  
Specifically, the Board notes that the most favorable range 
of motion measurements are 70 degrees of flexion and 20 
degrees of extension, both from the Veteran's May 2006 VA 
examination.  Other readings, including those taken in July 
2002, December 2005, and August 2007 were not more favorable.  
As noted in the regulation, a 10 percent rating is warranted 
when the Veteran demonstrates flexion of the thoracolumbar 
spine greater than 60 degrees, but not greater than 85 
degrees.  Additionally, the ten percent rating covers 
tenderness not resulting in abnormal gait or spinal contour.  
An August 2007 private examination report shows that the 
Veteran suffers from tenderness in the lower lumbar region.  
However, no mention was made of any gait or spinal contour 
abnormalities.

The Board has considered whether a higher evaluation is 
warranted.  However, the medical evidence does not support 
such a finding.  As stated above, the Veteran's range of 
motion is not compatible with a higher rating.  Additionally, 
the evidence does not demonstrate that the Veteran currently 
suffers from ankylosis of any degree, nor is there evidence 
of muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  

Since the earliest possible effective date of a rating under 
the most recent regulation does not cover the entire 
timeframe of the Veteran's service connection, the Board has 
also considered which regulation is most applicable to the 
Veteran's disability before the most recent regulatory 
change.  38 C.F.R. § 3.114.  Upon examination of the 
evidence, the Board finds that a 10 percent rating under the 
regulation as stated in 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002) most closely reflects the Veteran's disability.  

The most relevant evidence for consideration under this code 
is the February 2002 examination report diagnosing the 
Veteran with DDD.  This examination report characterizes the 
Veteran's condition as "mild."  Under the 2002 version of 
the regulation, mild intervertebral disc syndrome warrants a 
10 percent rating.  A higher rating is only warranted if the 
condition worsens to moderate, severe, or pronounced.  The 
current medical evidence does not describe the Veteran's DDD 
in any relevant manner other than mild.  

The Board has considered whether rating based on 
incapacitating episodes (as first implemented in the 
September 2003 amendment) would be more appropriate.  
However, the medical evidence does not suggest that the 
Veteran has ever suffered even the minimal number of 
incapacitating episodes for a compensable rating.    

The Board also notes that the Veteran was diagnosed with 
lumbar osteoarthritis in October 2005.  Although in some 
cases arthritis comprises a separate disability entitling the 
Veteran to a separate rating, the Board finds that such is 
not the case here.  As stated in 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008), arthritis of the lower back is 
to be rated based on limitation of motion for the affected 
joint.  In this case, the Veteran's DDD is already being 
rated based on limitation of motion and overlapping ratings 
based on the same symptoms is to be avoided.  38 C.F.R. 
§ 4.14 (2008).

As stated earlier, according to Note (1) of Diagnostic Code 
5243 of the current regulation, neurological abnormalities 
should be considered separately under an appropriate code.  
In this case, the Board notes that the Veteran is already 
service-connected for radiculopathy related to his lower back 
condition.  The Veteran previously appealed this issue, but 
withdrew his appeal in December 2007.  Thus, discussion of 
this issue is not necessary.

The Board has considered whether the Veteran should receive a 
higher evaluation based on subjective complaints of pain with 
repetition and fatigue.  In rating musculoskeletal 
disabilities with regard to limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, higher compensation is not warranted under these 
provisions because the current diagnostic code expressly 
encompasses complaints of pain in its rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008) (stating that 
the code applies with or without symptoms such as pain).  
Moreover, the Veteran's May 2006 VA examination report 
demonstrates that repetitive movement does not cause the 
Veteran further loss of motion, pain, weakness, fatigue, lack 
of endurance, or incoordination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher evaluation for the Veteran's service-
connected back disability.  A review of the record, to 
include the medical evidence, fails to reveal any additional 
functional impairment associated with such disability to 
warrant consideration of alternate rating codes.

In sum, a 10 percent rating is warranted throughout the 
period of the Veteran's appeal.  Before the September 2003 
regulatory change, a 10 percent rating is warranted based on 
a diagnosis of mild intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Since the 
September 2003 regulatory amendments too effect, the 
Veteran's lower back DDD more closely resembles the 10 
percent rating based on limitation of motion and localized 
tenderness.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  
A higher rating is not warranted because the Veteran has not 
demonstrated sufficiently restricted range of motion, 
ankylosis, or spinal contour abnormalities.  Additionally, 
the Veteran has not demonstrated more than mild DDD.

  
ORDER

Entitlement to an initial rating of greater than 10 percent 
for degenerative disc disease of the lower back is denied.  



	(CONTINUED ON NEXT PAGE)
REMAND

The proper course of action when a timely notice of 
disagreement has been filed, but no statement of the case has 
been issued, is to remand the matter to the Agency of 
Original Jurisdiction.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In a March 2007 decision, the Veteran was granted service 
connection for a lower back scar as a residual of his lower 
back microdiskectomy.  However, the scar was rated as 
noncompensable.  The Veteran stated on a VA Form 9 received 
in May 2007 that his lower back scar continues to be 
sensitive to the touch one year later.  The Board accepts 
this statement as a notice of disagreement with the March 
2007 rating decision.  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case to the 
Veteran and his representative, if any, 
relating to his disagreement with the 
noncompensable rating issued in the March 
2007 RO rating decision granting service 
connection for a residual scar of the 
lower back.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


